19-13223-smb   Doc 25   Filed 11/20/19 Entered 11/20/19 14:46:31   Main Document
                                      Pg 1 of 13
 19-13223-smb                    Doc 25             Filed 11/20/19 Entered 11/20/19 14:46:31                                                  Main Document
                                                                  Pg 2 of 13


In re Wansdown Properties Corporation N.V.                                                     Case No. 19-13223
      Debtor                                                                          Reporting Period: 10/8/19-10/31/19

                        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the fhree bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                   BANK ACCOUNTS
                                                                   OPER                        TAX                      OTHER               CURRENT MONTH
                                                                                                                                           ACTUAL (TOTAL OF
                                                                                                                                             ALL ACCOUNTS)
     ACCOUNT NUMBER (LAST 4)

     CASH BEGINNING OF MONTH                                                  $0.00                                                                          $0.00

     RECEIPTS
     CASH SALES                                                                                                                                              $0.00

     ACCOUNTS RECEIVABLE -                                                                                                                                   $0.00

     PREPETITION
     ACCOUNTS RECEIVABLE -                                                                                                                                   $0.00

     POSTPETITION
     LOANS AND ADVANCES                                                                                                                                      $0.00

     SALE OF ASSETS                                                                                                                                          $0.00

     OTHER (ATTACH LIST)                                                    $300.00                                                                        $300.00

     TRANSFERS (FROM DIP ACCTS)                                                                                                                              $0.00

       TOTAL RECEIPTS                                                       $300.00                                                                        $300.00

     DISBURSEMENTS
     NET PAYROLL                                                                                                                                             $0.00

     PAYROLL TAXES                                                                                                                                           $0.00

     SALES, USE, & OTHER TAXES                                                                                                                               $0.00

     INVENTORY PURCHASES                                                                                                                                     $0.00

     SECURED/ RENTAL/ LEASES                                                                                                                                 $0.00

     INSURANCE                                                                                                                                               $0.00

     ADMINISTRATIVE                                                                                                                                          $0.00

     SELLING                                                                                                                                                 $0.00

     OTHER (ATTACH LIST)                                                    $190.27                                                                        $190.27

     OWNER DRAW *                                                                                                                                            $0.00

     TRANSFERS (TO DIP ACCTS)                                                                                                                                $0.00

     PROFESSIONAL FEES                                                                                                                                       $0.00

     U.S. TRUSTEE QUARTERLY FEES                                                                                                                             $0.00

     COURT COSTS                                                                                                                                             $0.00

     TOTAL DISBURSEMENTS                                                    $190.27                                                                        $190.27



     NET CASH FLOW                                                          $109.73                                                                        $109.73

     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                    $109.73                                                                        $109.73

     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                               THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                     $190.27

       LESS: TRANSFERS TO OTHER DEBTOR IN                                                      $0.00

     POSSESSION ACCOUNTS
       PLUS: ESTATE DISBURSEMENTS MADE BY                                                      $0.00

     OUTSIDE SOURCES (i.e. from escrow accounts)



                                                                                                                                                                     FORM MOR-1 (RE)
                                                                                                                                                                              2/2008
                                                                                                                                                                        PAGE 2 OF 13
 19-13223-smb        Doc 25     Filed 11/20/19 Entered 11/20/19 14:46:31            Main Document
                                              Pg 3 of 13


In re Wansdown Properties Corporation N.V.               Case No. 19-13223
      Debtor                                   Reporting Period: 10/8/19-10/31/19
      TOTAL DISBURSEMENTS FOR CALCULATING U.S.      $190.27

      TRUSTEE QUARTERLY FEES




                                                                                             FORM MOR-1 (RE)
                                                                                                      2/2008
                                                                                                PAGE 3 OF 13
 19-13223-smb                Doc 25             Filed 11/20/19 Entered 11/20/19 14:46:31                                 Main Document
                                                              Pg 4 of 13


In re Wansdown Properties Corporation N.V.                                             Case No. 19-13223
      Debtor                                                                  Reporting Period: 10/8/19-10/31/19

                                           BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted
     for this page.
     (Bank account numbers may be redacted to last four numbers.)

                                                    Operating                       Tax                        Other
                                            #                             #                         #
     BALANCE PER BOOKS                                          $109.73


     BANK BALANCE                                               $109.73
     (+) DEPOSITS IN TRANSIT
     (ATTACH LIST)
     (-) OUTSTANDING
     CHECKS (ATTACH LIST) :
     OTHER (ATTACH
     EXPLANATION)

     ADJUSTED BANK                                              $109.73
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"

     DEPOSITS IN TRANSIT                                Date                        Date                      Amount




     CHECKS OUTSTANDING                                Ck. #                        Ck. #                     Amount




     OTHER




                                                                                                                                FORM MOR-1 (CONT)
                                                                                                                                            2/2008
                                                                                                                                     PAGE 4 OF 13
 19-13223-smb                    Doc 25             Filed 11/20/19 Entered 11/20/19 14:46:31                                 Main Document
                                                                  Pg 5 of 13


In re Wansdown Properties Corporation N.V.                                                         Case No. 19-13223
      Debtor                                                                              Reporting Period: 10/8/19-10/31/19


                                          STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


     INCOME                                                                                       MONTH              CUMULATIVE -FILING
                                                                                                                         TO DATE
     Rental Income                                                                                             $0.00                $0.00

     Additional Rental Income                                                                                  $0.00                 $0.00

     Common Area Maintenance Reimbursement                                                                     $0.00                 $0.00

     Total Income (attach MOR-5 (RE) Rent Roll)                                                                $0.00                 $0.00

     OPERATING EXPENSES
     Advertising                                                                                               $0.00

     Auto and Truck Expense                                                                                    $0.00

     Cleaning and Maintenance                                                                              $2,550.00             $2,550.00

     Commissions                                                                                               $0.00

     Officer/Insider Compensation*                                                                             $0.00

     Insurance                                                                                            $12,117.10            $12,117.10

     Management Fees/Bonuses                                                                                   $0.00

     Office Expense                                                                                           $22.00                $22.00

     Other Interest                                                                                            $0.00

     Repairs                                                                                                 $997.15               $997.15

     Supplies                                                                                                $100.00               $100.00

     Taxes - Real Estate
     Travel and Entertainment                                                                                  $0.00

     Utilities                                                                                               $816.62               $816.62

     Other (attach schedule)
     Total Operating Expenses Before Depreciation                                                         $16,602.87            $16,602.87

     Depreciation/Depletion/Amortization                                                                       $0.00                 $0.00

     Net Profit (Loss) Before Other Income & Expenses                                                    -$16,602.87            -$16,602.87

     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)
     Interest Expense
     Other Expense (attach schedule)
     Net Profit (Loss) Before Reorganization Items                                                       -$16,602.87            -$16,602.87

     REORGANIZATION ITEMS
     Professional Fees
     U. S. Trustee Quarterly Fees
     Interest Earned on Accumulated Cash from Chapter 11 (see
     continuation sheet)
     Gain (Loss) from Sale of Property
     Other Reorganization Expenses (attach schedule)
     Total Reorganization Expenses
     Income Taxes
     Net Profit (Loss)                                                                                   -$16,602.87

     *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                              FORM MOR-2 (RE)
                                                                                                                                                       2/2008
                                                                                                                                                 PAGE 5 OF 13
 19-13223-smb             Doc 25        Filed 11/20/19 Entered 11/20/19 14:46:31                              Main Document
                                                      Pg 6 of 13


In re Wansdown Properties Corporation N.V.                                              Case No. 19-13223
      Debtor                                                                   Reporting Period: 10/8/19-10/31/19

     BREAKDOWN OF “OTHER” CATEGORY

     OTHER OPERATIONAL EXPENSES




     OTHER INCOME




     OTHER EXPENSES




     OTHER REORGANIZATION EXPENSES




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                      FORM MOR-2 (RE)
                                                                                                                               2/2008
                                                                                                                         PAGE 6 OF 13
       19-13223-smb                        Doc 25               Filed 11/20/19 Entered 11/20/19 14:46:31                                                     Main Document
                                                                              Pg 7 of 13

In re Wansdown Properties Corporation N.V.                                                     Case No. 19-13223
      Debtor                                                                          Reporting Period: 10/8/19-10/31/19

                                                                               BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                      ASSETS                                      BOOK VALUE AT END OF             BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                   CURRENT REPORTING              PRIOR REPORTING MONTH   DATE OR SCHEDULED
                                                                                         MONTH
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                                                  $109.73                            $0.00                     $0.00
     Restricted Cash and Cash Equivalents (see continuation                                      $1,030,000.00                                                $1,030,000.00
     sheet)
     Accounts Receivable (Net)
     Notes Receivable
     Prepaid Expenses
     Professional Retainers                                                                          $25,000.00                                                 $25,000.00
     Other Current Assets (attach schedule)
     TOTAL CURRENT ASSETS                                                                        $1,055,109.73                                                $1,055,000.00
     PROPERTY & EQUIPMENT
     Real Property and Improvements                                                             $10,300,000.00                                               $10,300,000.00
     Machinery and Equipment
     Furniture, Fixtures and Office Equipment
     Leasehold Improvements
     Vehicles
     Less: Accumulated Depreciation
     TOTAL PROPERTY & EQUIPMENT                                                                 $10,300,000.00                                               $10,300,000.00
     OTHER ASSETS
     Amounts due from Insiders*
     Other Assets (attach schedule)
     TOTAL OTHER ASSETS                                                                                   $0.00
     TOTAL ASSETS                                                                               $11,355,109.73                                               $11,355,000.00

                      LIABILITIES AND OWNER EQUITY                                BOOK VALUE AT END OF             BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                   CURRENT REPORTING              PRIOR REPORTING MONTH         DATE
                                                                                         MONTH
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable
     Taxes Payable (refer to FORM MOR-4)
     Notes Payable
     Rent / Leases - Building/Equipment
     Secured Debt / Adequate Protection Payments
     Professional Fees
     Amounts Due to Insiders*
     Other Post-petition Liabilities (attach schedule)
     TOTAL POST-PETITION LIABILITIES                                                                      $0.00                                                      $0.00
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                                                                $9,198,481.53                                                $9,198,481.53
     Priority Debt                                                                                   $66,026.31                                                 $66,026.31
     Unsecured Debt                                                                              $8,244,779.44                                                $8,244,779.44
     TOTAL PRE-PETITION LIABILITIES                                                             $17,509,287.28                                               $17,509,287.28
     TOTAL LIABILITIES                                                                          $17,509,287.28                                               $17,509,287.28
     OWNERS' EQUITY
     Owner's Equity Account
     Retained Earnings - Pre-Petition
     Retained Earnings - Post-petition
     Adjustments to Owner Equity (attach schedule)
     Post-petition Contributions (attach schedule)
     NET OWNERS’ EQUITY                                                                          -$6,154,177.55                                              -$6,154,287.28
     TOTAL LIABILITIES AND OWNERS' EQUITY                                                       $11,355,109.73                                               $11,355,000.00
     *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                              FORM MOR-3 (RE)
                                                                                                                                                                                       2/2008
                                                                                                                                                                                 PAGE 7 OF 13
       19-13223-smb                       Doc 25    Filed 11/20/19 Entered 11/20/19 14:46:31                        Main Document
                                                                  Pg 8 of 13

In re Wansdown Properties Corporation N.V.                                     Case No. 19-13223
      Debtor                                                          Reporting Period: 10/8/19-10/31/19

     BALANCE SHEET - continuation section
                                       ASSETS                     BOOK VALUE AT END OF BOOK VALUE AT END OF   BOOK VALUE ON
                                                                   CURRENT REPORTING     PRIOR REPORTING      PETITION DATE
                                                                        MONTH                MONTH
     Other Current Assets




     Other Assets




                     LIABILITIES AND OWNER EQUITY                 BOOK VALUE AT END OF                        BOOK VALUE ON
                                                                   CURRENT REPORTING                          PETITION DATE
                                                                        MONTH
     Other Post-petition Liabilities




     Adjustments to Owner’s Equity




     Post-Petition Contributions




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                              FORM MOR-3 (RE)
                                                                                                                                       2/2008
                                                                                                                                 PAGE 8 OF 13
                               19-13223-smb             Doc 25         Filed 11/20/19 Entered 11/20/19 14:46:31              Main Document
                                                                                     Pg 9 of 13

In re Wansdown Properties Corporation N.V.                                                            Case No. 19-13223
      Debtor                                                                                 Reporting Period: 10/8/19-10/31/19


                                        SUMMARY OF UNPAID POST-PETITION DEBTS


                                                                                        Number of Days Past Due
                                                          Current           0-30         31-60          61-90     Over 91         Total
     Mortgage
     Rent
     Secured Debt/Adequate Protection
     Payments
     Professional Fees
     Real Estate Taxes
     Other Post-Petition debt (list creditor)




     Total Post-petition Debts

     Explain how and when the Debtor intends to pay any past due post-petition debts.




                                                                                                                                             FORM MOR-4 (RE)
                                                                                                                                                      2/2008
                                                                                                                                                PAGE 9 OF 13
                             19-13223-smb          Doc 25       Filed 11/20/19 Entered 11/20/19 14:46:31                      Main Document
                                                                             Pg 10 of 13


In re Wansdown Properties Corporation N.V.                                                                                Case No. 19-13223
      Debtor                                                                                                     Reporting Period: 10/8/19-10/31/19

                                                                                RENT ROLL

     A rent roll must be included for each property. The debtor's rent roll may be substituted for this page. Attach additional sheets as needed.

     Property:
     Square Footage:

                                                                                                                                                             Common
                                 Office     Warehouse      Total Sq.                  Lease        Lease        Lease               Monthly         Annual    Area
      Tenant        Unit #       Area         Area            Ft.    % of Bldg.       Type         Term         Start     Lease End  Rent            Rent     Maint.
     N/A




                                                                                                                          Totals

                                                                                                                                                             FORM MOR-5 (RE)
                                                                                                                                                                      2/2008
                                                                                                                                                               PAGE 10 OF 13
 19-13223-smb                   Doc 25             Filed 11/20/19 Entered 11/20/19 14:46:31                                                 Main Document
                                                                Pg 11 of 13


In re Wansdown Properties Corporation N.V.                                  Case No. 19-13223
      Debtor                                                       Reporting Period: 10/8/19-10/31/19


                                              PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                       INSIDERS

                  NAME                   TYPE OF PAYMENT               AMOUNT PAID            TOTAL PAID TO DATE
     N/A




                            TOTAL PAYMENTS TO INSIDERS




                                                                            PROFESSIONALS

                                          DATE OF COURT
                                        ORDER AUTHORIZING                                                                                          TOTAL INCURRED &
                  NAME                      PAYMENT       AMOUNT APPROVED                         AMOUNT PAID           TOTAL PAID TO DATE             UNPAID*
     N/A




                    TOTAL PAYMENTS TO PROFESSIONALS
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



           POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                    AND ADEQUATE PROTECTION PAYMENTS

                                           SCHEDULED
                                        MONTHLY PAYMENT                AMOUNT PAID            TOTAL UNPAID POST-
          NAME OF CREDITOR                    DUE                     DURING MONTH                PETITION
     N/A




                                            TOTAL PAYMENTS




                                                                                                                                                           FORM MOR-6 (RE)
                                                                                                                                                                    2/2008
                                                                                                                                                             PAGE 11 OF 13
             19-13223-smb                 Doc 25          Filed 11/20/19 Entered 11/20/19 14:46:31                                      Main Document
                                                                       Pg 12 of 13
In re Wansdown Properties Corporation N.V.                                                                                      Case No. 19-13223
      Debtor                                                                                                           Reporting Period: 10/8/19-10/31/19

                               CASH FLOW PROJECTION FOR THE PERIOD _____________ THROUGH ____________

     A cash flow projection must be included for each property. The debtor's cash flow projection may be substituted for this page. Attach additional sheets as needed.
     This projection needs to be completed at the beginning of the case, every year, or when there are significant changes (i.e. tenant change, rent change, etc.)

     Property:
     Square Footage:

                           MONTH         MONTH MONTH MONTH                    MONTH        MONTH       MONTH        MONTH       MONTH        MONTH        MONTH        MONTH
                           October      November December January
     INCOME
     Rental Income              $0.00        $0.00       $0.00        $0.00
     Additional Rental
     Income                     $0.00        $0.00       $0.00        $0.00
     Common Area
     Maintenance
     Reimbursement              $0.00        $0.00       $0.00        $0.00
     Total Income               $0.00        $0.00       $0.00        $0.00
     OPERATING
     EXPENSES
     Advertising                $0.00        $0.00       $0.00        $0.00
     Auto and Truck
     Expense                    $0.00        $0.00       $0.00        $0.00
     Cleaning and
     Maintenance            $2,550.00    $2,550.00   $2,550.00    $2,550.00
     Commissions                $0.00        $0.00       $0.00        $0.00
     Officer/Insider
     Compensation*              $0.00        $0.00       $0.00        $0.00
     Insurance             $12,117.10        $0.00       $0.00        $0.00
     Management
     Fees/Bonuses               $0.00       $0.00        $0.00       $0.00
     Office Expense            $22.00      $22.00       $22.00      $22.00
     Other Interest             $0.00       $0.00        $0.00       $0.00
     Repairs                  $997.15       $0.00        $0.00       $0.00
     Supplies                 $100.00     $100.00      $100.00     $100.00
     Taxes - Real Estate        $0.00       $0.00        $0.00       $0.00
     Travel and
     Entertainment              $0.00       $0.00        $0.00       $0.00
     Utilities                $816.62     $800.00      $800.00     $800.00
     Other (attach
     schedule)                  $0.00        $0.00       $0.00        $0.00
     Total Expenses        $16,602.87    $3,472.00   $3,472.00    $3,472.00

     Debt Service               $0.00        $0.00       $0.00        $0.00
     Professional Fees          $0.00        $0.00       $0.00        $0.00
     U.S. Trustee Fees          $0.00        $0.00       $0.00        $0.00
     Court Costs                $0.00        $0.00       $0.00        $0.00

     Net Income            -$16,602.87 -$3,472.00 -$3,472.00 -$3,472.00

     Tenant
     Improvements               $0.00        $0.00       $0.00        $0.00
     Vacancy Allowance
                                 $0.00      $0.00      $0.00      $0.00
     Net Cash Flow         -$16,602.87 -$3,472.00 -$3,472.00 -$3,472.00




                                                                                                                                                             FORM MOR-7 (RE)
                                                                                                                                                                      2/2008
                                                                                                                                                               PAGE 12 OF 13
 19-13223-smb            Doc 25       Filed 11/20/19 Entered 11/20/19 14:46:31                   Main Document
                                                   Pg 13 of 13


In re Wansdown Properties Corporation N.V.                                               Case No. 19-13223
      Debtor                                                                    Reporting Period: 10/8/19-10/31/19



                                           DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                      Yes                No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                            X
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor                               X
   2   in possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                           X
   3   returns?
       Are workers compensation, general liability or other necessary                                   X
   4   insurance coverages expired or cancelled, or has the debtor received
       notice of expiration or cancellation of such policies?
                                                                                                        X
   5 Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-petition liabilities this reporting                              X
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from                              X
   7 related parties?
   8 Are any post petition State or Federal income taxes past due?                                      X
   9 Are any post petition real estate taxes past due?                                                  X
  10 Are any other post petition taxes past due?                                                        X
                                                                                                        X
  11 Have any pre-petition taxes been paid during this reporting period?
  12 Are any amounts owed to post petition creditors delinquent?                                        X
     Have any post petition loans been been received by the Debtor from                                 X
  13 any party?
  14 Is the Debtor delinquent in paying any U.S. Trustee fees?                                          X
     Is the Debtor delinquent with any court ordered payments to attorneys                              X
  15 or other professionals?
     Have the owners or shareholders received any compensation outside of                               X
  16 the normal course of business?




                                                                                                              FORM MOR-8 (RE)
                                                                                                                       2/2008
                                                                                                                PAGE 13 OF 13
